DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claim 127 is objected to because of the following informalities:  the claim recites “condensed tannins (proanthocyanidines).”  The term in parenthesis causes the claim not to be clear.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 118-127, 129-137 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (US 2007/0027283 A1) (“Swift”), in view of Hayes et al. (US 5298205) (“Hayes”).
With respect to claim 118, Swift discloses a mineral wool product comprising mineral fibers bonded by a cured aqueous binder composition, wherein the composition before curing comprises at least one hydrocolloid – gelatin (0017, 0019, 0022, 0049, 0050, 0052, Fig. 1).  Swift is silent with respect to the composition comprising at least one more hydrocolloid.  Hayes discloses a ceramic material, the material including ceramic particles and a binder comprising gelatin and pectin (abstr., col. 5, lines 13-45).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the binder composition of Swift pectin, as it is known in the art of mineral materials to include binders comprising gelatin and pectin.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 119, Swift and Hayes disclose the product of claim 118.  Swift discloses a hydrocolloid which is a polyelectrolytic hydrocolloid - gelatin (0022, 0050, Fig.1), Hayes discloses pectin (col. 5, lines 40-45).
As to claim 120, Swift and Hayes disclose the product of claim 119.  Swift discloses a hydrocolloid which is a polyelectrolytic hydrocolloid - gelatin (0022, 0050, Fig.1), Hayes discloses pectin (col. 5, lines 40-45).
With respect to claim 121, Swift and Hayes disclose the product of claim 118.  Swift discloses the polyelectrolytic hydrocolloid comprises hydrocolloid such as gelatin (0050, Fig. 1).
Regarding claim 122, Swift and Hayes teach the product of claim 118.  Since Swift discloses gelatin as the hydrocolloid and Hayes discloses pectin as an additional hydrocolloid (col. 5, lines 26-30), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the mineral wool product of Swift and Hayes, gelatin concentration based on the total weight of the two hydrocolloids satisfies the range recited in claim 122.
As to claim 123, Swift and Hayes teach the product of claim 118.  Swift and Hayes disclose a binder composition that before curing comprises gelatin and pectin, which have been interpreted as having complementary charges (Swift, 0050, Fig. 1, Hayes, col. 5, lines 13-45).
With respect to claim 124, Swift and Hayes teach the product of claim 118, but are silent with respect to the binder composition being capable of curing at a temperature of not higher than 95°C.  However, since Swift and Hayes disclose the composition as disclosed in the instant Specification, as discussed above with respect to claim 118, it would be inherent that the composition of Swift has a characteristic as recited in the claim.
Regarding claim 125, Swift and Hayes teach the product of claim 118.  Swift discloses the at least one hydrocolloid is a biopolymer- gelatin (Fig. 1).
As to claim 126, Swift and Hayes teach the product of claim 118, wherein the binder composition before curing comprises a protein of animal origin – gelatin, and a phenol (Swift, 0011, 0012, Fig. 1).
Regarding claim 127, Swift and Hayes teach the product of claim 126.  Swift discloses the product comprises tannic acid (0149, Table 4).
Regarding claim 129, Swift and Hayes teach the product of claim 118.  Swift teaches a binder composition wherein the binder composition before curing consists essentially of water, a hydrocolloid, and an oil (0009, 0012, 0017).  Hayes teaches a binder composition including two hydrocolloids – gelatin and pectin (col. 5, lines 13-45).
As to claim 130, Swift and Hayes teach the product of claim 129.  Swift teaches a binder composition wherein the composition includes a polyelectrolytic hydrocolloid – gelatin (0017, 0019, 0022, 0049, 0050, 0052, Fig. 1).  Hayes teaches a binder composition including two polyelectrolytic hydrocolloids – gelatin and pectin (col. 5, lines 13-45).
As to claim 131, Swift and Hayes teach the product of claim 129.  Swift teaches a binder composition wherein the composition includes a polyelectrolytic hydrocolloid – gelatin (0017, 0019, 0022, 0049, 0050, 0052, Fig. 1).  Hayes teaches a binder composition including two polyelectrolytic hydrocolloids – gelatin and pectin (col. 5, lines 13-45).
With respect to claim 132, Swift discloses a mineral wool product comprising mineral fibers bonded by a cured aqueous binder composition, wherein the composition before curing comprises at least one polyelectrolytic hydrocolloid – gelatin (0017, 0019, 0022, 0049, 0050, 0052, Fig. 1).  Swift is silent with respect to the composition comprising a second or more polyelectrolytic hydrocolloid.  Hayes discloses a ceramic material, the material including ceramic particles and a binder comprising gelatin and pectin, pectin being interpreted as a polyelectrolytic hydrocolloid (abstr., col. 5, lines 13-45).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the binder composition of Swift pectin, as it is known in the art of mineral materials to include binders comprising gelatin and pectin.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
As to claim 133, Swift and Hayes teach the product of claim 132.  Swift and Hayes disclose a binder composition that before curing comprises gelatin and pectin, which have been interpreted as having complementary charges (Swift, 0050, Fig. 1, Hayes, col. 5, lines 13-45).
With respect to claim 134, Swift and Hayes teach the product of claim 132.  Swift discloses a polyelectrolytic hydrocolloid – gelatin (Fig. 1), Hayes discloses gelatin and pectin (col. 5, lines 13-45).
Regarding claim 135, Swift and Hayes teach the product of claim 132.  Swift discloses a polyelectrolytic hydrocolloid – gelatin (Fig. 1).
As to claim 136, Swift and Hayes teach the product of claim 135.  Since Swift discloses gelatin as the hydrocolloid and Hayes discloses pectin as an additional hydrocolloid (col. 5, lines 26-30), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the mineral wool product of Swift and Hayes, gelatin concentration based on the total weight of the two hydrocolloids satisfies the range recited in claim 136.
As to claim 137, Swift and Hayes teach the binder composition as discussed above with respect to claim 118.  Swift discloses a method of producing a mineral wool product, wherein the method comprises contacting mineral fibers with a binder composition and curing the binder composition (0017, 0019, 0052).
Claim 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift, in view of Hayes, and further in view of Gaissmaier et al. (US 2009/0175946 A1) (“Gaissmaier”).
With respect to claim 128, Swift and Hayes teach the product of claim 118.  Swift discloses a binder composition comprising a protein of animal origin – gelatin (Fig. 1) but is silent with respect to the composition comprising an enzyme as recited in the claim.
Gaissmaier discloses a binder composition comprising gelatin and transglutaminase as a cross-linking agent forming bonds between protein residues (abstr., 0002, 0033, 0038).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the binder composition of Swift transglutaminase as a cross-linking agent forming inter- and intra-molecular bonds between protein residues, as it is known in the art of adhesives comprising gelatin to include transglutaminase in an adhesive composition.

Response to Arguments
Applicant’s arguments filed on March 15, 2022 have been fully considered.
The Applicant argued Swift does not teach a binder composition including at least two hydrocolloids as recited in claim 118.  The Examiner notes Swift and Hayes teach a binder composition including at least two hydrocolloids as recited in claim 118.  Regarding claim 132, Swift and Hayes teach a composition comprising two polyelectrolytic hydrocolloids – gelatin and pectin, as discussed above.           
The Applicant argued Swift does not teach or suggest a mineral wool product as recited in claim 118, thus, it cannot inherently teach a binder composition that is capable of being cured at a temperature not higher than 95°C.  The Examiner notes in the current rejection claim 118 is rejected over Swift in view of Hayes, teaching a binder composition including gelatin and pectin, as discussed above, and thus, the composition according to Swift and Hayes is inherently capable of being cured at a temperature not higher than 95°C.
The Applicant argued Gaissmaier is non-analogous art as it relates to medical glues.  The Examiner notes a reference is analogous art if it is reasonably pertinent to the problem found by the inventor even though it is not in the same field of endeavor (MPEP 2141.01(a)).  In the present case enzymes are used as crosslinkers for gelatin, similarly as in Gaissmaier, as discussed above.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
The information disclosure statement filed Dec. 17, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of EP 2424886 listed at Cite #13 has not been submitted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783